VAN BRUNT, P. J. (dissenting).
It seems to me that this conviction should be affirmed. The difference in age testified to by the mother was entirely immaterial. There were no exceptions which raised any questions in respect to the same, and the certificate had been only used for the purpose of refreshing recollection, and could not be competent evidence. It seems to me that the reversal in this case is based upon the heavy sentence which was imposed, and not upon the error contained in the record.